DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Pechacek on 7/20/2021.
The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 1, lines 4-5, "a plurality of banks on a single processing in memory (PIM) device" has been changed to –a plurality of banks of a processing in memory (PIM) device implemented on a chip --;
	Claim 1, line 8, "determine, at a logic stripe" has been changed to –determine, via a plurality of compute components --;	Claim 1, line 11, "determine, at the logic stripe" has been changed to –determine, via the plurality of compute components --;

Claim 10, line 5, "a plurality of banks on a single processing in memory (PIM) device" has been changed to –a plurality of banks of a processing in memory (PIM) device implemented on a chip --;

Claim 10, line 9, "determine, at a logic stripe" has been changed to –determine, via a plurality of compute components --;	Claim 10, line 12, "determine, at the logic stripe" has been changed to –determine, via the plurality of compute components --;


	Claim 20, line 7, "determining, at a logic stripe" has been changed to –determining, via the plurality of compute components --;	Claim 20, line 10, "determining, at the logic stripe" has been changed to –determining, via the plurality of compute components --;

Claim 26, line 5-6, "a plurality of banks on a single processing in memory (PIM) device" has been changed to –a plurality of banks of a processing in memory (PIM) device implemented on a chip --;
	Claim 26, lines 9-10, "determines, at a logic stripe" has been changed to –determines, via a plurality of compute components --;	Claim 26, lines 10-11, "determines, at the logic stripe" has been changed to –determines, via the plurality of compute components --;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.
Claims 3-5 and 7-9 are considered allowable based at least upon their dependence upon claim 1.
For claim 10
determine, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.
Claims 12-19 are considered allowable based at least upon their dependence upon claim 10.
For claim 20, the prior art fails to teach:
determining, via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.
Claim 22 is considered allowable based at least upon its dependence of claim 20.
For claim 26, the prior art fails to teach:
determines via the plurality of compute components included in the corresponding bank, a training confidence factor of the characteristic of the particular portion of data based on the different training of each of the plurality of neural networks.
Claims 28-34 are considered allowable based at least upon their dependence of claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.